 



Exhibit 10.3
NONSTATUTORY STOCK OPTION
_________, Optionee:
     PSYCHIATRIC SOLUTIONS, INC. (the “Company”), pursuant to its Amended and
Restated Equity Incentive Plan (the “Plan”), has granted to you, the optionee
named above, an option to purchase shares of the common stock of the Company
(“Common Stock”). This option is not intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).
     The grant hereunder is in connection with and in furtherance of the
Company’s compensatory benefit plan for participation of the Company’s employees
(including officers), directors or consultants. Defined terms not explicitly
defined in this agreement but defined in the Plan shall have the same
definitions as in the Plan.
     The details of your option are as follows:
     1. Number Of Shares Subject To This Option And Exercise Price. The total
number of shares of Common Stock subject to this option is ___. The exercise
price of this option is $  _________ per share.
     2. Vesting. Subject to the limitations contained herein, 25% of the shares
will vest (become exercisable) on each anniversary of the date of grant,
beginning on ___, 200_, until either (i) you cease to provide services to the
Company for any reason, or (ii) this option becomes fully vested.
     3. Method Of Payment.
          (a) Method of Payment. Payment of the exercise price per share is due
in full upon exercise of all or any part of this option. You may elect, to the
extent permitted by applicable statutes and regulations, to make payment of the
exercise price under one of the following alternatives:
               i. Payment of the exercise price per share in cash (including
check) at the time of exercise;
               ii. With the prior approval of the Committee, payment pursuant to
a program developed under Regulation T as promulgated by the Federal Reserve
Board and in accordance with the rules and regulations of the Securities and
Exchange Commission which, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds;
               iii. Provided that at the time of exercise the Company’s Common
Stock is publicly traded and quoted regularly in the Wall Street Journal,
payment by delivery of already-owned shares of Common Stock, held for the period
required to avoid a charge to the

1



--------------------------------------------------------------------------------



 



Company’s reported earnings, and owned free and clear of any liens, claims,
encumbrances or security interests, which Common Stock shall be valued at its
fair market value on the date of exercise; or
               iv. Payment by a combination of the methods of payment permitted
by subparagraph 3(b)(i) through 3(b)(iii) above.
     4. Whole Shares. This option may only be exercised for whole shares.
     5. Securities Law Compliance. Notwithstanding anything to the contrary
contained herein, this option may not be exercised unless the shares issuable
upon exercise of this option are then registered under the Securities Act or, if
such shares are not then so registered, the Company has determined that such
exercise and issuance would be exempt from the registration requirements of the
Securities Act.
     6. Term. The term of this option commences on ___, 200_, the date of grant,
and expires on ___, 201_ (the “Expiration Date”), which date shall be no more
than ten (10) years from date this option is granted, unless this option expires
sooner as set forth below or in the Plan. In no event may this option be
exercised on or after the Expiration Date. This option shall terminate prior to
the Expiration Date as follows: three (3) months after the termination of your
provision of services as an employee, director or consultant with the Company or
an Affiliate of the Company unless one of the following circumstances exists:
          (a) Your termination of provision of services as an employee, director
or consultant is due to your disability. This option will then expire on the
earlier of the Expiration Date set forth above or twelve (12) months following
such termination of provision of services as an employee, director or
consultant.
          (b) Your termination of provision of services as an employee, director
or consultant is due to your death. This option will then expire on the earlier
of the Expiration Date set forth above or twelve (12) months after your death.
          (c) If during any part of such three-month period you may not exercise
your option solely because of the condition set forth in paragraph 5 above, then
your option will not expire until the earlier of the Expiration Date set forth
above or until this option shall have been exercisable for an aggregate period
of three (3) months after your termination of provision of services as an
employee, director or consultant.
          (d) If your exercise of the option within three (3) months after
termination of your provision of services as an employee, director or consultant
with the Company or with an Affiliate of the Company would result in liability
under Section 16(b) of the Securities Exchange Act of 1934, then your option
will expire on the earlier of (i) the Expiration Date set forth above, (ii) the
tenth (10th) day after the last date upon which exercise would result in such
liability or (iii) six (6) months and ten (10) days after the termination of
your provision of services as an employee, director or consultant with the
Company or an Affiliate of the Company.
     This option may be exercised following your termination of provision of
services as an employee, director or consultant only as to that number of shares
as to which it was exercisable

2



--------------------------------------------------------------------------------



 



on the date of your termination of provision of services as an employee,
director or consultant under the provisions of paragraph 2 of this option.
     7. Exercise.
          (a) This option may be exercised, to the extent specified above, by
delivering a notice of exercise (in a form designated by the Company) together
with the exercise price to the Secretary of the Company, or to such other person
as the Company may designate, during regular business hours, together with such
additional documents as the Company may then require pursuant to the Plan.
          (b) By exercising this option you agree that, as a precondition to the
completion of any exercise, the Company may require you to enter an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company arising by reason of (1) the exercise of this option;
(2) the lapse of any substantial risk of forfeiture to which the shares are
subject at the time of exercise; or (3) the disposition of shares acquired upon
such exercise. You also agree that the exercise of this option has not been
completed and that the Company is under no obligation to issue any shares of
Common Stock to you until such an arrangement is established or the Company’s
tax withholding obligations are satisfied, as determined by the Company.
     8. Transferability. This option is not transferable, except by will or by
the laws of descent and distribution, and is exercisable during your life only
by you. Notwithstanding the foregoing, by delivering written notice to the
Company, in a form satisfactory to the Company, you may designate a third party
who, in the event of your death, shall thereafter be entitled to exercise this
option.
     9. Option Not A Service Contract. This option is not an employment contract
and nothing in this option shall be deemed to create in any way whatsoever any
obligation on your part to continue in the employ of the Company, or of the
Company to continue your employment with the Company. In addition, nothing in
this option shall obligate the Company or any Affiliate of the Company, or their
respective shareholders, Board of Directors, officers or employees to continue
any relationship which you might have as a Director or Consultant for the
Company or Affiliate of the Company.
     10. Notices. Any notices provided for in this option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the address
specified below or at such other address as you hereafter designate by written
notice to the Company.
     11. Governing Plan Document. This option is subject to all the provisions
of the Plan, a copy of which is attached hereto and its provisions are hereby
made a part of this option and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of this option and those of the Plan, the provisions of the Plan
shall control.

3



--------------------------------------------------------------------------------



 



     Dated the ___ day of ___, 200____.

            Very truly yours,


PSYCHIATRIC SOLUTIONS, INC.
      By:           Duly authorized on behalf        of the Board of Directors 
   

ATTACHMENTS:
     Equity Incentive Plan

4



--------------------------------------------------------------------------------



 



The undersigned:
     (a) Acknowledges receipt of the foregoing option and the attachments
referenced therein and understands that all rights and liabilities with respect
to this option are set forth in the option and the Plan; and
     (b) Acknowledges that as of the date of grant of this option, it sets forth
the entire understanding between the undersigned optionee and the Company and
its Affiliates regarding the acquisition of stock in the Company and supersedes
all prior oral and written agreements on that subject with the exception of
(i) the options previously granted and delivered to the undersigned under stock
option plans of the Company, and (ii) the following agreements only:

                None              

 
          (Initial)         Other                

 
           

 
           

 
                 

         

 
Optionee      

 
Address      

 
     

 

5



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE
Psychiatric Solutions, Inc.
6640 Carothers Parkway
Suite 500
Franklin, TN 37067
Date of Exercise: __________
Ladies and Gentlemen:
     This constitutes notice under my stock option that I elect to purchase the
number of shares for the price set forth below.

     
Type of option:
  Nonstatutory
 
   
Stock option dated:
  ______
 
   
Number of shares as to which option is exercised:
  ______
 
   
Certificates to be issued in name of:
  ______
 
   
Total exercise price:
  $______
 
   
Cash payment delivered herewith:
  $______
 
   
Value of shares of common stock delivered herewith1:
  $______

     By this exercise, I agree (i) to provide such additional documents as you
may require pursuant to the terms of the Company’s Amended and Restated Equity
Incentive Plan and (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option.

            Very truly yours,
                              

 

1   Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, must have been owned for the minimum period required in the option,
and must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

6